COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE INTEREST OF H. R. A., A                 §            No. 08-22-00053-CV
  CHILD,
                                                 §              Appeal from the
                       Appellant.
                                                 §             65th District Court

                                                 §          of El Paso County, Texas

                                                 §           (TC# 2021DCM1516)

                                            §
                                          ORDER

       The Court, on its own motion, VACATES the May 17, 2022 submission setting without

oral argument for the above styled and numbered cause pending the Appellant’s motion for

voluntary dismissal.

       IT IS SO ORDERED this 20th day of April, 2022.

                                                     PER CURIAM
Before Rodriguez, C.J., Palafox and Alley, JJ.